DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Species 3 (Figs. 4-5) in the reply filed on June 25, 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 1-14 and 29-37 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on June 25, 2022.
Claims 15-28 and 38 are presented for examination below.
Claim Objections
Claim 15 is objected to because of the following informalities: “a plurality of at least two layers” should read “at least two layers,” to reduce redundancy and enhance clarity. 
Claim 18 is objected to because of the following informalities: “a single layer knitted fabric back region below which is a compression region adjacent a crotch of said garment” should read “a single layer knitted fabric back region and a compression region extending below the single layer knitted fabric back region and located adjacent a crotch of said garment,” to enhance clarity.
Claim 27 is objected to because of the following informalities: “a pair of arm coverings selected from the group consisting of spaghetti straps, tank top straps, short length sleeves, partial length sleeves, half-length sleeves or full-length sleeves” should read “a pair of arm coverings selected from the group consisting of spaghetti straps, tank top straps, short length sleeves, partial length sleeves, half-length sleeves and full-length sleeves,” so as to form a proper Markush grouping and to enhance clarity.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15-28 and 38 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 recites the limitation “a textured sweat porous second stronger compressive mesh fabric.” The limitation is indefinite, as “stronger” is a relative term, and claim 15 does not specify what the second compressive mesh fabric is stronger than. The Examiner also notes that claim 15 first recites a “second stronger compressive mesh fabric,” then subsequently “at least one sweat porous first compressive layer,” which is confusing, since logically the first layer should be recited first, to give context to the recited second layer. For purposes of examination, the Examiner will interpret the last paragraph of claim 15 as follows: “a lower compression abdominal area comprising at least one sweat porous first compressive layer and at least two layers of a textured sweat porous second compressive mesh fabric, wherein the at least two layers of the second compressive mesh fabric provide a higher level of compression than the first compressive layer.” Claim 19 recites the same or similar/corresponding limitations, is indefinite for at least the reason(s) discussed above.
Claim 16 recites the limitation “wherein said at least two layers comprises three layers of knitted fabric including a middle layer comprised of said textured sweat porous second stronger compressive mesh fabric and inner and outer sweat porous first compressive layers.” The limitation is indefinite, as the “at least two layers” are previously defined in claim 15 as being formed as “at least two layers of a textured sweat porous second stronger compressive mesh fabric,” which is distinct from the previously recited “at least one sweat porous first compressive layer.” As such, it is unclear how the at least two layers of second stronger compressive mesh fabric also form the sweat porous first compressive layers.
Claim 17 recites the limitation “wherein said textured sweat porous second stronger compressive mesh fabric layer comprises a compression abdominal region below the breasts of a wearer.” The limitation is indefinite, as it is unclear whether or not the recited “compression abdominal region” is synonymous with the “lower compression abdominal area” previously recited in claim 15, or if claim 17 is reciting a separate area. It is noted that the drawings appear to depict a single general compression abdominal area (22, see Fig. 4), and not two separate, discrete areas. Furthermore, “at least two” textured sweat porous second stronger compressive mesh fabric layers are previously recited in claim 15, and it is unclear which of the multiple mesh fabric layers are being referenced by the singular term “said textured sweat porous second stronger compressive mesh fabric layer.” For purposes of examination, the Examiner will interpret the “compression abdominal region” and “lower compression abdominal area” as referring to the same areas, as follows: “wherein said at least two textured sweat porous second stronger compressive mesh fabric layers are configured to extend below breasts of a wearer.” See also the “compression abdominal region” recited in claim 19, which will be interpreted likewise.
Furthermore, claim 19 recites “in which said compression abdominal region includes an inner skin contact first compressive layer capable of emitting body sweat therethrough, a middle second stronger compressive layer comprising a textured porous second stronger compressive mesh layer and an outer sweat porous first compressive layer.” The limitations are indefinite, as it is unclear whether the first and second compressive layers recited in claim 19 are the same layers previously recited in claim 15, or different (additional) layers. For purposes of examination, the Examiner will interpret the layers recited in claim 19 to be the same structural layers previously recited in claim 15, as follows: “wherein said at least two layers of textured sweat porous compressive mesh fabric include an inner skin contact layer capable of emitting body sweat therethrough, and a middle layer extending between the inner skin contact layer and the sweat porous first compressive layer.”
Claims 17 and 20 recites the limitation “LYCRA®,” which is a trademark/trade name. Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph. See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982). The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product. A trademark or trade name is used to identify a source of goods, and not the goods themselves. Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name. In the present case, the trademark/trade name is used to identify/describe a spandex fabric and, accordingly, the identification/description is indefinite.
Claim 22 recites the limitation “wherein said mesh fabric has holes provided with a size of about 0.25mm in width in diameter.” The limitation is indefinite, as it is unclear whether the recited hole size refers to the diameter of the hole or the width of the hole.
Dependent claims are rejected at least for depending from rejected claims.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 15, 17, 22-25, 27, and 28, as best as can be understood, are rejected under 35 U.S.C. 103 as being unpatentable over Shams (US PG Pub 2021/0153573) in view of Fischer (US PG Pub 2019/0246717).
Regarding claim 15, Shams discloses a breathable exercise body shaping woman's romper garment (10, see Figs. 1A-1D and paragraphs 0039-0046; note that the limitation “romper garment” is being interpreted in light of the instant specification and drawings to refer to a bodysuit-type garment; see Figs. 4-5 and pages 2-3 of the instant specification/drawings) comprising: 
a top region (see annotated Figs. 1A and 1C); and 
a lower compression abdominal area (see annotated Fig. 1A and 1C) comprising a plurality of at least two layers (30a, 30b) of a textured sweat porous second stronger compressive mesh fabric (see Figs. 1C and 9 and paragraphs 0041-0042) and at least one first fabric layer (16a; see Figs. 1A and 9 and paragraphs 0040-0042).

    PNG
    media_image1.png
    757
    630
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    715
    573
    media_image2.png
    Greyscale

Shams further discloses wherein at least a portion of the garment may be formed via knitting (see paragraph 0040) but fails to explicitly disclose wherein the top region is formed of a knitted fabric. Shams also fails to explicitly disclose wherein the first fabric layer of the lower compression abdominal area is a sweat porous, compressive layer. Shams merely discloses wherein the outer fabric (16a) is a fabric layer that is less compressive than the power mesh inner layers (see paragraphs 0040-0042).
However, Fischer teaches a shaping garment (100, note that while garment 100 is illustrated as a tank top, Fischer also teaches various different garment types such as a swimsuit/bodysuit; see Figs. 12A-12B and paragraphs 0020 and 0042) including a top region (bust-covering region of outer fabric 102) and a lower compression abdominal area (abdominal area A, see Figs. 3A-3B), wherein the top region is formed of a knitted fabric (see paragraphs 0032-0033, outer fabric 102 which forms the top region may be formed of a jersey knit) and the lower compression abdominal area includes an outer fabric layer (102 in region A) and at least one inner fabric layer (104), wherein the outer fabric layer is a sweat porous, compressive layer (see paragraphs 0021 and 0032, Fischer teaches wherein both outer layer 102 and inner layer(s) 104 may provide varying amounts of compression, and wherein the outer layer 102 may be formed of a jersey knit, which is at least somewhat sweat porous due to the knit structure of the fabric), and wherein the outer fabric layer is less compressive than the at least one inner fabric layer (see paragraphs 0021 and 0032); so as to selectively provide desired material properties such as stretchability, support, compression/shaping, fabric feel, and/or fabric performance along the outer and inner layer(s) of the garment (see paragraphs 0002 and 0021-0033).
Therefore, based on Fischer’s teachings, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have specifically formed Shams’ outer layer as a knitted, sweat porous, and compressive layer, such that the top region would be formed of a knitted fabric, and the first fabric layer of the lower compression abdominal area would form a sweat porous, compressive layer; as doing so would selectively provide desired material properties such as stretchability, support, compression/shaping, fabric feel, and/or fabric performance along the outer and inner layer(s) of the garment.
As modified, Shams and Fischer together teach a breathable exercise body shaping woman's romper garment (see paragraphs 0039-0046 of Shams and paragraphs 0021 and 0032-0033 of Fischer; garment 10 is usable for exercise activities such as swimming, and is made of knitted and/or mesh fabrics which provide breathability).

Regarding claim 17, the modified garment of Shams (i.e., Shams in view of Fischer) is further disclosed wherein said textured sweat porous second stronger compressive mesh fabric layer (30a, 30b of Shams) comprises a compression abdominal region (interpreted to be synonymous with the lower compression abdominal area of claim 15, see rejection under 35 USC 112(b) above) below the breasts of a wearer (see Figs. 1a-1d of Shams) comprising a mix of polyester and LYCRA® fabric (see paragraphs 0042 and 0084, Shams discloses a power mesh fabric that may be either made of 100% nylon or other materials such as spandex, polyester, or combinations thereof).
Shams fails to explicitly disclose wherein the power mesh is a knitted power mesh.
However, it is noted that one of ordinary skill in the art would generally recognize that power mesh is most commonly made via knitting. Fischer also further teaches wherein the inner layer(s) (104) may be formed of a power mesh made via knitting (see paragraphs 0032-0033), so as to facilitate construction of the garment and/or to provide desired material properties such as stretchability, support, compression/shaping, fabric feel, and/or fabric performance (see paragraphs 0032-033).
Therefore, based on Fischer’s teachings, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have specifically formed Sham’s power mesh as a knitted power mesh, as such fabrics are well-known in the art, and doing so would facilitate construction of the garment and/or provide desired material properties such as stretchability, support, compression/shaping, fabric feel, and/or fabric performance. It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  See MPEP 2144.07.

Regarding claim 22, Shams and Fischer together teach the limitations of claim 15, as discussed above, but fail to specifically teach wherein said mesh fabric has holes provided with a size of about 0.25mm in width in diameter. Shams and Fischer are silent as to the size of the mesh holes in the power mesh layers (30a, 30b of Shams/104 of Fischer).
However, absent a teaching of criticality for the particular claimed diameter/width of 0.25mm, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to experiment with different ranges of mesh diameter size such that the mesh holes would be about 0.25mm in diameter, in order to achieve an optimal configuration to provide a desired amount of compression and/or ventilation, since discovering the optimum or workable ranges of mesh hole sizes involves only routine skill in the art. See MPEP 2144.05. Furthermore, a change in size or proportion is generally recognized as being within the level of ordinary skill in the art.  See MPEP 2144.04 (IV)(A).

Regarding claim 23, the romper garment together taught by Shams and Fischer is capable of being worn as an outerwear garment (see paragraph 0039 of Shams and paragraph 0020 of Fischer). It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987). See MPEP 2114 (II).

	
Regarding claim 24, the romper garment together taught by Shams and Fischer is capable of being worn as an undergarment (see paragraph 0039 of Shams and paragraph 0020 of Fischer). It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987). See MPEP 2114 (II).

Regarding claim 25, the modified garment of Shams (i.e., Shams in view of Fischer) is further disclosed wherein said garment is worn as a bathing swimsuit (see paragraphs 0039 and 0045 of Shams and paragraph 0020 of Fischer).

Regarding claim 27, the modified garment of Shams (i.e., Shams in view of Fischer) is further disclosed to comprise a pair of arm coverings selected from the group consisting of spaghetti straps, tank top straps, short length sleeves, partial length sleeves, half-length sleeves or full-length sleeves (see Figs. 1a-1d and paragraphs 0043-0045 of Shams; garment 10 includes spaghetti/tank-top straps 42).

Regarding claim 28, the modified garment of Shams (i.e., Shams in view of Fischer) is further disclosed to comprise a brassiere (inner shelf brassiere 16b of Shams) with pockets (45 of Shams) having slots for insertion of silicone or other synthetic breast inserts or implants therein (see Fig. 1C and paragraph 0043 of Shams).

Claims 18-19 and 38, as best as can be understood, are rejected under 35 U.S.C. 103 as being unpatentable over Shams and Fischer, as applied to claim 15 above, in view of Mason (US PG Pub 2020/0120999).
Regarding claim 18, Shams and Fischer together teach the limitations of claim 15, as discussed above. Shams further teaches wherein the garment comprises a back region (see annotated Fig. 1D) below which is a compression region (see annotated Fig. 1D) adjacent a crotch (44) of the garment (see Figs. 1A-1D and paragraphs 0039-0046) but fails to disclose wherein the back region is a single layer knitted fabric back region. Instead, Shams discloses wherein the inner compression layers (30a, 30b) extend up from the compression region into the back region, such that the back region includes more than one layer (see Figs. 1A-1D and paragraphs 0039-0046).

    PNG
    media_image3.png
    690
    541
    media_image3.png
    Greyscale

However, Mason teaches a woman’s shaping romper garment (10) comprising a back region (20) and a compression region (30) below the back region (see Fig. 2 and paragraphs 0055-0057), wherein the back region is formed of a single outer layer of knitted fabric (e.g., warp knit tricot or raschel fabric, see paragraphs 0057 and 0062), so as to limit compression of the compression region to a selected region of the wearer’s body, while allowing the top portion of the garment to maintain stretchability (see paragraphs 0062-0063), e.g., for comfort, performance, and/or fit purposes.
Therefore, based on Mason’s teachings, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified Shams’ back region to be formed of a single outer layer of knitted fabric; as doing so would limit compression of the compression region to a selected region of the wearer’s body, while allowing the top portion of the garment to maintain stretchability, e.g., for comfort, performance, and/or fit purposes.

Regarding claim 19, the modified garment of Shams (i.e., Shams in view of Fischer and Mason) is further disclosed wherein said compression abdominal region (interpreted to be synonymous with the lower compression abdominal area previously recited in claim 15, see rejection under 35 USC 112(b) above) includes an inner skin contact first compressive layer (30b of Shams) capable of emitting body sweat therethrough (see Fig. 9 and paragraphs 0041-0042 of Shams; inner skin contact layer 30b is a mesh fabric that is capable of emitting body sweat therethrough), a middle second stronger compressive layer (30a of Shams) comprising a textured porous second stronger compressive mesh layer (see Fig. 9 and paragraphs 0041-0042 of Shams) and and an outer sweat porous first compressive layer (outer layer 16a of Shams as modified above in rejection of claim 15 to be compressive and sweat-porous).

Regarding claim 38, Shams and Fischer together teach the limitations of claim 15, as discussed above. Shams further discloses a zipper (38, 40) for opening said compression abdominal area to allow for ease of donning and removing said breathable exercise body shaping woman's romper garment (see Figs. 1a-1d and paragraph 0043 of Shams) but fails to disclose a side zipper. Instead, Shams discloses a front zipper (see Figs. 1a and 1c).
However, Mason teaches a woman’s shaping romper garment (10, see Figs. 7-8) comprising a compression abdominal area (30) and a side zipper (46) for opening said compression abdominal area to allow for ease of donning and removing said breathable exercise body shaping woman's romper garment (see Figs. 7-8 and paragraph 0059). It is noted that providing a side zipper instead of a front zipper would allow the zipper to be more discretely located on the garment (see Figs. 7-8).
Therefore, based on Mason’s teachings, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified Shams’ front zipper to be a side zipper, as doing so would allow the zipper to be more discretely located on the garment, while still allowing for ease of donning and removing the romper garment. Furthermore, it has been held that rearranging parts of an invention involves only routine skill in the art. See MPEP 2144.04 (VI)(C).

Claim 26, as best as can be understood, is rejected under 35 U.S.C. 103 as being unpatentable over Shams and Fischer, as applied to claim 25 above, in view of Byrnes (US PG Pub 2012/0185992).
	Regarding claim 26, Shams and Fischer together teach the limitations of claim 25, as discussed above. Shams further discloses wherein the garment is configured to be used for swimming and sunbathing (see paragraph 0045) but fails to explicitly disclose wherein the bathing swimsuit is sun and chlorine resistant.
	However, Byrnes teaches a bathing swimsuit (10) that is made of materials which are UV rated (e.g., sun resistant) and chlorine resistant (see paragraph 0016), so as to prevent deterioration of the garment over time when exposed to UV rays and chlorine.
	Therefore, based on Byrnes’ teachings, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have specifically made Shams’ bathing swimsuit to be sun and chlorine resistant, as Shams already discloses wherein the garment is configured to be used for swimming and sunbathing, and doing so would prevent deterioration of the garment over time when exposed to UV rays and chlorine during normal use of the garment while swimming and sunbathing.

Examiner’s Note
Claims 16 and 20-21 are currently free of prior art rejections, but should not be construed as reciting allowable subject matter. It is noted that substantive amendments to the claims may result in prior-art-based rejections in future Office Actions, and all pending claims remain rejected under 35 USC 112(b), as discussed above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. For example, Ulrich et al. (herein Ulrich)(US PG Pub 2019/0116898) teaches a shapewear bodysuit garment having a top portion and a middle compressive section; and Jensen (US PG Pub 2013/0095730) teaches a shaping garment having an outer layer and an inner layer, wherein the inner layer is more compressive than the outer layer.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOCELYN BRAVO whose telephone number is (571)270-0581. The examiner can normally be reached Mon - Fri 9:30am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton Ostrup, can be reached at (571) 272-5559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOCELYN BRAVO/Primary Examiner, Art Unit 3732